Nott, J.
The court must judge of the validity of this bond, from the instrument itself. If it is not good on the face of it, parol evidence could not make it so, and ought not to have been admitted.. It appears to me so erroneous, both in form and substance, that there can be no doubt about it. It requires the party to appear at the Court of Common Pleas, at Union Court House, at a time when there was no court sitting, to answer to B. H. Saxon in a bill in equity, a subject over which the court had not control, and for a *543purpose which the process did not require, even in the court of equity. The nonsuit, therefore, was well ordered, and ought not to be set aside.
Grimke, Brevard, Smith, Colcock, and Bay, Js., concurred.